DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s specification teach instances warping taught in the specification are with regard to comparative examples. However, Applicant’s specification does not teach the inventive examples comprises a deformed plastic cover or a deformed film sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al. (US 2014/0111711 A1), in view of Zhou et al. (WO 2017/136507 A1) and H. N. Staats (U.S. Patent No. 3,684,635).
With regard to claims 1 & 7, Iwami et al. teach an input device (touch screen device) comprising a cover member 48 covering a surface of a conductive sheet (“film sensor”) (paragraph [0145] & Fig. 4). The conductive sheet comprises a transparent substrate made of resin material (“film sheet made of a second resin base material”) (paragraph [0125] & Fig. 4). The material of the cover member may be a resin film (“plastic cover made of a first resin base material”) (paragraph [0146]).

    PNG
    media_image1.png
    323
    672
    media_image1.png
    Greyscale


Iwami et al. fail to teach the resin material of the cover member is plastic (thermoplastic).
Zhou et al. teach an electronic device (paragraph [0002]) comprising a cover assembly, wherein the cover assembly comprises an optically clear polymer film, such as plastic (paragraph [0018]), such as poly(methyl)methacrylate and polycarbonate (paragraph [0019]). These films transmit greater than 85% of visible light (paragraph 
Therefore, based on the teachings of Zhou et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an optically clear plastic polymer material to form the resin cover material taught by Iwami et al. in order decrease the probability of cracking and failure of the cover material.
Iwami et al. fail to teach the resin cover member has a first resin flow direction, the conductive sheet (“film sensor”) substrate has a second resin flow direction, wherein the first resin flow direction and the second resin flow direction are nonparallel to each other in a plan(e) view in the laminating direction.
H. N. Staats teaches that a warp-free laminate article applicable for any laminate comprised of polyethylene terephthalate and a thermoplastic resin (Col. 3, Lines 15 – 16). The warp-free properties are dependent upon the fact that when the two films are oriented perpendicularly (“non-parallel”) in a stresswise manner, the high shrink stress of one film is restrained or minimized by the low shrink stress of the other film. This concept is illustrated in FIG. 5 wherein due to the cutting of the film the high shrink tendencies of one film is minimized by the low shrink tendencies of the other film by perpendicular orientation. Thus, the low shrink stress of film 32 is minimized by the high shrink stress of film 34 and vice versa (Cols. 4 – 5).

    PNG
    media_image2.png
    265
    517
    media_image2.png
    Greyscale

	Therefore, based on the teachings of Staats, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to prevent warping of laminated resin layers by forming the layers such that the machine direction (a first flow resin direction) of a first resin layer, such as the resin cover member taught by Iwami et al., is perpendicular to the machine direction (a second flow resin direction) of a second resin layer, such as the resin substrate of the conductive sheet taught by Iwami et al. 
The teachings of Staats are reasonably pertinent to preventing the warping of laminates, which is the problem faced by the inventor. A reference is analogous art the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. See MPEP 2141.01(a).

With regard to claim 2, as shown by Staats, the longitudinal direction of the first layer (“first resin flowing direction”) and the longitudinal direction of the second layer 
With regard to claims 3 – 4, Iwami et al. teach a casing (46) joined to the cover member (48) (paragraph [0143] & Fig. 4 above).
With regard to claims 5 – 6, Iwami et al. teach the casing frames and is joined to the periphery of the plastic cover in a plane view of the display (paragraph [0143] & Fig. 4 above).
With regard to claim 8, as discussed above by Staats, the polymer film may be formed in a machine direction (resin flow) of the supply source (Col. 4, Lines 22 – 27).  Zhou et al. teach the polymer film of the cover assembly is prepared by extrusion (paragraphs [0018] & [0038]). In other words, the supply source is the direction of extrusion.
With regard to claims 9 – 10, Staats teaches cutting both pieces of resin film from different rolls or supply sources (Col. 4, Lines 22 – 27).
With regard to claim 11, as discussed above, Zhou et al. teach the cover material “first resin base material” is conformed of thermoplastics. Additionaly, as discussed above, Iwami et al. teach the conductive sheet substrate (“film sensor) material is formed of thermoset materials, such as polyethylene terephthalate (PET). Staats teaches laminated films comprised of polyethylene terephthalate and/or thermoplastic materials have the ability curl/warp (“deformation characteristics to warp”) (Col. 1, Line 66 – 72 & Col. 3, Lines 15 – 18). Furthermore, Staats teaches “if a single composite film can warp in either direction and is combined with another single 
Furthermore, the Examiner notes Applicant used the same thermoplastic material, such as polymethyl methacrylate or polycarbonate, for the cover layer, and the same material (polyethylene terephthalate) for film sensor substrate (see specification, paragraphs [0027] & [0029]). Therefore, the materials used by the prior art as discussed above must inherently have “thermal deformation characteristics to warp” in the machine flow direction (resin flow direction) taught by the prior art.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781